DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/26/2020 has been fully considered. Claims 15-20 are withdrawn and claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 7/26/2020 is acknowledged.  The traversal is on the ground(s) that the Office has failed to show that the process can be used to make a materially different product. This is not found persuasive because an x-ray camera and a thermal image camera are devices that scan radiation at different wavelengths and would therefore be distinct. Also, the product can be made by a process where the metal layer is embedded in an actual layer instead of being disposed on an inner layer. Based on these reasons, restriction would still be proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2020.

Claim Objections
Claim is objected to because of the following informalities: The phrase “the mixture” in line 3 of claim 12 should be changed to the phrase “the identifiable mixture”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endres et al (US 2007/0085337).

Regarding claim 1, Endres discloses a multilayer security element comprising a thin metal layer (Fig. 3 #44; paragraph [0034]) and printing layers disposed above and below the thin metal layer (Fig. 3 #54 and #56; paragraph [0034]); and wherein the thin metal layer comprises identifiers displaying a watermark effect (paragraph [0006]).
The multilayer security element reads on the claimed article. The printing layers #54 and #56 superposed onto the metal layer reads on the claimed superficial watermark located on a first surface. The thin metal layer reads on the claimed embedded watermark embedded within the article as it is disposed between two layers as seen in Fig. 3 below.
Since the claimed embedded watermark is a thin metal layer which is the same as the structure of the metal foil for the embedded watermark, it is clear that the thin metal layer would inherently be viewed by an x-ray camera.


    PNG
    media_image1.png
    223
    402
    media_image1.png
    Greyscale


Regarding claim 2, Endres discloses the multilayer security element comprising the thin metal layer (Fig. 3 #44; paragraph [0034]) disposed between the printing layers (Fig. 3 #54 and #56; paragraph [0034]).
The thin metal layer disposed between the printing layers reads on the claimed embedded watermark located between two layers of the article.

Regarding claim 6, Endres discloses the multilayer security element comprising a thin metal layer (Fig. 3 #44; paragraph [0034]).
The thin metal layer reads on the claimed metal foil as a metal foil is a thin metal layer.

Regarding claim 7, Endres discloses the multilayer security element comprising the thin metal layer comprises identifiers displaying a watermark effect (paragraph [0006]).
The multilayer security element reads on the claimed article. The printing layers #54 and #56 superposed onto the metal layer reads on the claimed superficial watermark located on a first surface. The thin metal layer reads on the claimed embedded watermark embedded within the article as it is disposed between two layers as seen in Fig. 3 below.

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampden-Smith et al (US 2007/0281136).

Regarding claim 9, Hampden-Smith discloses a reflective feature (Fig. 3 #300; paragraph [0121]) comprising a substrate (Fig. 3 #301; paragraph [0121]), a first reflective layer disposed on the substrate (Fig. 3 #302; paragraph [0121]), a transparent layer disposed on the first reflective layer (Fig. 3 #303; paragraph [0121]) and a second reflective layer disposed on the transparent layer (Fig. 3 #304; paragraph [0121]); wherein the first reflective layer is formed from an ink comprising metallic particles (paragraph [0121]) and wherein the ink comprises metallic particles comprising two or more metals in a mixture of metals (paragraph [0040]).
The reflective feature reads on the claimed article. The first reflective layer reads on the claimed embedded watermark as it is disposed between a substrate and a transparent layer and is therefore embedded between two layers. The ink comprising metallic particles comprising two or more metals in a mixture of metals reads on the claimed identifiable mixture of metal particles.

Regarding claim 13, Hampden-Smith discloses the reflective feature (Fig. 3 #300; paragraph [0121]) comprising the first reflective layer is formed from an ink comprising metallic particles (paragraph [0121]) and wherein the ink comprises metallic particles comprising two or more metals in a mixture of metals (paragraph [0040]).
The first reflective layer reads on the claimed metal particles forming a shape as the ink forms a reflective layer and the layer would be a rectangle having a length, width and thickness. This would also read on the claimed property of the identifiable mixture comprising a dimension of either length, width and thickness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endres et al (US 2007/0085337).

Regarding claim 3, Endres discloses the multilayer security element comprising printing layers disposed above and below the thin metal layer (Fig. 3 #54 and #56; paragraph [0034]).
Endres does not appear to explicitly disclose the multilayer security element comprising the printing layers providing information that identifies the location of the embedded watermark.
However, it would have been obvious to one of ordinary skill in the art to change the printed design of the printing layers to provide information that identifies the location of the embedded watermark as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 4, Endres discloses the multilayer security element comprising printing layers disposed above and below the thin metal layer (Fig. 3 #54 and #56; paragraph [0034]).
Endres does not appear to explicitly disclose the multilayer security element comprising the printing layers providing an identification of the article.
However, it would have been obvious to one of ordinary skill in the art to change the printed design of the printing layers to provide an identification of the article as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding claim 8, Endres discloses the multilayer security element comprising printing layers disposed above and below the thin metal layer (Fig. 3 #54 and #56; paragraph [0034]).
Endres does not appear to explicitly disclose the multilayer security element comprising the printing layers providing general information about the article.
However, it would have been obvious to one of ordinary skill in the art to change the printed design of the printing layers to provide general information about the article as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Endres et al (US 2007/0085337) in view of Heim et al (US 2005/0179254).

Endres is relied upon as described above.

Regarding claim 5, Endres does not appear to explicitly disclose the multilayer security element comprising the embedded watermark comprising a mixture of metal particles.

However, Heim discloses a security element comprising a gold-coloured layer (Fig. 2 #3; paragraph [0017]) disposed on a plastic layer (Fig. 2 #4; paragraph [0017]); wherein the gold-coloured layer comprises an alloy of 85 to 95 percent copper (paragraph [0034]), 5 to 15 percent aluminum (paragraph [0034]) and 5 percent by weight of foreign metals for adding tinges of yellow, green, red and brown (paragraph [0035]); and wherein the foreign metals comprise iron, manganese, vanadium, chromium, nickel, cobalt, silicon, magnesium, zinc and titanium (paragraph [0035]).
The gold-coloured layer comprising copper, aluminum and a foreign metal reads on the claimed watermark comprising a mixture of metal particles.

It would have been obvious to one of ordinary skill in the art having the teachings of Endres and Heim before him or her, to modify the multilayer security element of Endres to include the gold-coloured layer of Heim for the thin metal layer of Endres because having the required gold-coloured layer provides a layer with a desired gold-coloured tone with tinges of yellow, green, red and brown (paragraphs [0034] and [0035] of Heim).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith et al (US 2007/0281136).

Regarding claim 10, Hampden-Smith discloses the reflective feature (Fig. 3 #300; paragraph [0121]) comprising a substrate (Fig. 3 #301; paragraph [0121]), a first reflective layer disposed on the substrate (Fig. 3 #302; paragraph [0121]), a transparent layer disposed on the first reflective layer (Fig. 3 #303; paragraph [0121]) and a second reflective layer disposed on the transparent layer (Fig. 3 #304; paragraph [0121]); wherein the first reflective layer is formed from an ink comprising metallic particles (paragraph [0121]) and wherein the ink comprises metallic particles comprising two or more metals in a mixture of metals (paragraph [0040]).
The reflective feature reads on the claimed article. The first reflective layer reads on the claimed embedded watermark as it is disposed between a substrate and a transparent layer and is therefore embedded between two layers. The ink comprising metallic particles comprising two or more metals in a mixture of metals reads on the claimed identifiable mixture of metal particles.

Hampden-Smith does not appear to explicitly disclose the reflective feature comprising the first reflective layer providing information regarding the article.
However, it would have been obvious to change the printed pattern of the first reflective layer to a design that provides information regarding the article as doing so is an obvious design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith et al (US 2007/0281136) in view of Heim et al (US 2005/0179254).

Hampden-Smith is relied upon as described above.

Regarding claim 11, Hampden-Smith does not appear to explicitly disclose the reflective feature comprising the property of the identifiable mixture of metal particles comprising the concentration of a first metal element within the identifiable mixture.

However, Heim discloses a security element comprising a gold-coloured layer (Fig. 2 #3; paragraph [0017]) disposed on a plastic layer (Fig. 2 #4; paragraph [0017]); wherein the gold-coloured layer comprises an alloy of 85 to 95 percent copper (paragraph [0034]), 5 to 15 percent aluminum (paragraph [0034]) and 5 percent by weight of foreign metals for adding tinges of yellow, green, red and brown (paragraph [0035]); and wherein the foreign metals comprise iron, manganese, vanadium, chromium, nickel, cobalt, silicon, magnesium, zinc and titanium (paragraph [0035]).
The gold-coloured layer comprising copper, aluminum and a foreign metal reads on the claimed watermark comprising a mixture of metal particles. The amount of copper reads on the claimed concentration of a first metal element within the identifiable mixture

It would have been obvious to one of ordinary skill in the art having the teachings of Hampden-Smith and Heim before him or her, to modify the reflective feature of Hampden-Smith to include the gold-coloured layer of Heim for the first reflective layer of Hampden-Smith because having the required gold-coloured layer provides a layer with a desired gold-coloured tone with tinges of yellow, green, red and brown (paragraphs [0034] and [0035] of Heim).

Regarding claim 12, Hampden-Smith does not appear to explicitly disclose the reflective feature comprising the property of the identifiable mixture of metal particles comprising the concentration of a second metal element and a third metal element within the identifiable mixture.

However, Heim discloses a security element comprising a gold-coloured layer (Fig. 2 #3; paragraph [0017]) disposed on a plastic layer (Fig. 2 #4; paragraph [0017]); wherein the gold-coloured layer comprises an alloy of 85 to 95 percent copper (paragraph [0034]), 5 to 15 percent aluminum (paragraph [0034]) and 5 percent by weight of foreign metals for adding tinges of yellow, green, red and brown (paragraph [0035]); and wherein the foreign metals comprise iron, manganese, vanadium, chromium, nickel, cobalt, silicon, magnesium, zinc and titanium (paragraph [0035]).
The gold-coloured layer comprising copper, aluminum and a foreign metal reads on the claimed watermark comprising a mixture of metal particles. The amount of aluminum reads on the claimed concentration of a second metal element within the identifiable mixture. The amount of foreign metal reads on the claimed concentration of a third metal element within the identifiable mixture.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith et al (US 2007/0281136) in view of Lin (US 2015/0121416).

Regarding claim 14, Hampden-Smith discloses a reflective feature (Fig. 3 #300; paragraph [0121]) comprising a substrate (Fig. 3 #301; paragraph [0121]), a first reflective layer disposed on the substrate (Fig. 3 #302; paragraph [0121]), a transparent layer disposed on the first reflective layer (Fig. 3 #303; paragraph [0121]) and a second reflective layer disposed on the transparent layer (Fig. 3 #304; paragraph [0121]); wherein the first reflective layer is formed from an ink comprising metallic particles (paragraph [0121]) and wherein the ink comprises metallic particles comprising two or more metals in a mixture of metals (paragraph [0040]).
The reflective feature reads on the claimed article. The first reflective layer reads on the claimed embedded watermark as it is disposed between a substrate and a transparent layer and is therefore embedded between two layers. The ink comprising metallic particles comprising two or more metals in a mixture of metals reads on the claimed identifiable mixture of metal particles.

Hampden-Smith does not appear to explicitly disclose the reflective feature comprising the article being a printed circuit board.

However, Lin discloses a printed circuit board comprising four electrically conductive layers and three core layers (paragraph [0038]).

It would have been obvious to one of ordinary skill in the art having the teachings of Hampden-Smith and Lin before him or her, to modify the reflective feature of Hampden-Smith to include the printed circuit board layers of Lin as the outermost layers of the reflective feature of Hampden-Smith because having the required printed circuit board provides an article of a compact design for use with electronic components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785